Bigelow, C. J.
1. The declaration is sufficient in form. It «ras not necessary to allege that the defendant was a married woman, or that the services for which the plaintiff sought to *381recover were rendered in respect to her separate property. Inasmuch as a married woman is liable to be sued on certain contracts “ in the same manner as if she were sole,” under Gen. Sts. c. 108, § 5, she may well be charged in an action of contract in the nature of indebitatus assumpsit in all cases where she is so liable under the statute, and in which such a declaration would be proper and sufficient if she were not under coverture. If the plaintiff proves under this form of declaration that he rendered services at her request in relation to her separate property, the declaration is supported and there is no variance.
2. The answer did not put in issue the substantial averments in the declaration. These were that the plaintiff, at the time alleged in the declaration, was entitled to receive from the defendant a commission equal to the amount stated in the account annexed for the sale of a house and lands on Staten Island. The answer did not deny these allegations specifically, or state any substantive ground of defence to the charge for commission, as is required by Gen. Sts. c. 129, § 18. It did not deny that the plaintiff had earned the commission which he charged, nor did it aver that the sum charged was not just and proper. It was a mere general denial of indebtment, and amounted to nothing more than the general issue, which is expressly abolished by Gen. Sts. c. 129, § 15. See Granger v. Ilsley, 2 Gray, 521.
In this state of the pleadings, as the substantive facts alleged in thn declaration were not denied in clear and precise terms, the case came within the provisions contained in Gen. Sts. c. 129, § 27, and the court should have ruled that the earning of the c n"-iV)issions by the sale of the property to the amount stated 1? the account annexed was admitted. Upon this ground the >:.uintiff is entitled to a new trial, and the order must be

Exceptions sustained.